Case 5:18-cv-01983-LCB Document 72-43 Filed 09/23/20 Page 1 of 5            FILED
                                                                   2020 Sep-23 PM 04:01
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                  EXHIBIT OO
Case 5:18-cv-01983-LCB Document 72-43 Filed 09/23/20 Page 2 of 5
   Case 5:18-cv-01983-LCB Document 72-43 Filed 09/23/20 Page 3 of 5


             LIST OF DOCUMENTS REQUESTED FOR CERTIFICATION


1. ML061000538

2. ML061840287

3. ML061810506

4. ML061810505

5. ML090490838

6. ML19298A194

7. ML090610237




                                     1
Case 5:18-cv-01983-LCB Document 72-43 Filed 09/23/20 Page 4 of 5
Case 5:18-cv-01983-LCB Document 72-43 Filed 09/23/20 Page 5 of 5
